Appeal by the employer and insurance carrier from an award for death benefits made to the widow of a deceased employee. Decedent was employed as a foreman. The .accident occurred while he was driving his own truck en route to a construction job. Appellants contend that he was not engaged in the course of his employment at the time. There is evidence to sustain a finding that when decedent met his death he was not only using his truck to get to the job in question, but also that he was carrying therein materials for the use and benefit of his employer and as a part of his duties. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.